DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 18 August 2021 [hereinafter Response] has been entered, where:
Claims 1, 12, and 22 have been amended.
Claims 2, 3, 9, 11, 13, 14, and 19 have been cancelled. 
Claims 1, 4-8, 10, 12, 15-18 and 20-22 are pending.
Claims 1, 4-8, 10, 12, 15-18 and 20-22 are rejected.
Claim Rejections - 35 U.S.C. § 112(b)
3.	The rejection to Claim 22 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in view of the Applicant’s amendment to the claim.
4.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	Claims 1 and 12 are rejected under 35 U.S.C. § 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 6, and claim 12, lines 4-5, respectively recite the limitation “to train a converging time-series.” However, it is unclear how a “converging time-series” can be trained, or how processing or analyzing historical time-series data can function “to train a converging time-series.” Accordingly, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4-8, 10 and 22 depend directly or indirectly from claim 1. Claims 15-18, 20, and 21 depend directly or indirectly from claim 12. Claims 4-8, 10, 12, 15-28, and 20-22 are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claims 1 and 12.
Claim Rejections - 35 U.S.C. § 101
6.	Claims 1, 4-8, 10, 12, 15-18 and 20-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a data monitoring system. 
Specifically, the claims are directed to an abstract idea of “determining and displaying a convergence time relating to a plurality of data points and a plurality of respective timestamps”, similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)), as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See also Alice Corporation Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014); MPEP § 2106.05(h).
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. MPEP § 2106.II. Under Eligibility Step 2A, Prong One, determines whether the claim recites a judicial exception, including particular groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04.II.A.1. When, at Eligibility Step 2A, Prong One, the claim recites a judicial exception, the analysis proceeds under Eligibility Step 2A, Prong Two, claim is analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. MPEP § 2106.04.II.A.2; see also MPEP §§ 2106.05(a}-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018). The flowchart below depicts the two-prong analysis that is performed in order to answer the Eligibility Step 2A inquiry:

    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale

MPEP § 2106.04.II.A. (“Step 2A is a Two Prong Inquiry”). Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, then is the claim “directed to” a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B). See Alice Corporation Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217-18 (2014).
Under Step 2B, the analysis is to determine whether the claim adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional activity in the field" (see MPEP § 2106.05(d)) or whether the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. MPEP § 2106.04. This eligibility step has been described as being “like a lifeline: it can rescue and save a claim that has been deemed . . . directed to non-statutory subject matter.” In re Board of Trustees, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021) (precedential).
Since the publication of the Office’s patent examination guidance, the Federal Circuit has issued numerous opinions, which offer further resources in the applying and addressing rejections under Section 101 for claims reciting a judicial exception. See, e.g., Yu v. Apple Inc., 2021 U.S.P.Q.2d 632 (Fed. Cir. 2021) (precedential) (“[claims are] ‘directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery’ rather than ‘a specific means or method that improves the relevant technology.”); Free Stream Media Corp. v. Alphonso Inc. App., No. 2019-1506 (Fed. Cir. 11 May 2021) (precedential) (“a relevant inquiry at Alice Step 1 is ‘whether the claims in the[] patent[] focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”); Universal Secure Registry LLC v. Apple, Inc., App. No. 2020-2044 (Fed. Cir. 26 August 2021) (precedential) (“patent eligibility often turns on whether the claims provide sufficient specificity to constitute an improvement to computer functionality itself”); CosmoKey Sol’ns GMBH & Co. v. Duo Security LLC, App. No. 2020-2043 at p. *14 (Fed. Cir 04 October 2021) (reversing finding of “abstract idea” by the district court because “the claim limitations are more specific and recite an improved method . . . [and the] specification explains that these features in combination with the other elements of the claim constitute an improvement . . . .”) (precedential).
Claim 1 recites:
A real-time data monitoring system comprising:
a memory including program instructions; and
one or more processors coupled to the memory and responsive to the program instructions to perform operations including:
processing historical time-series data . . . to train a converging time-series, including:
analyzing the historical data including:
selecting, for a first time stamp, a first set of data points based on timestamps corresponding to the first set of data points and a second set of data points based on timestamps corresponding to the second set of data points, 
determining, for the first timestamp, a first converging time for the first set of data points . . . , and
determining, for a second timestamp, a second converging time . . . , wherein each of the first and second converging times indicates a predicted amount of time for the first and second sets of data points to converge at the first and second timestamps, respectively;
generating the converging time-series based on the training by pairing the first and second converging times with first and second timestamps corresponding to the first and second set of data points, respectively;
determining a set of converging times . . . by comparing a set of retrieved timestamps . . . ;
processing the set of retrieved data points to detect . . . anomalies in the time-series; and
outputting one or more real-time alerts to indicate the detection of the . . . anomalies in the set of retrieved data points.
All of the above limitations encompass steps that a person would perform when monitoring data convergence in a real-time-system and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of processing, selecting, determining, generating, generating, and outputting, from being practically performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. MPEP § 2106.04(d). But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. MPEP § 2106.04(d)(1). Though the claim recites a memory and one or more processors, the devices are recited at a high level of generality, i.e., as a generic memory and one or more processors performing generic computer functions of processing, selecting, determining, generating, generating, and outputting. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (memory, one or more processors) to perform generic computer activity, such as monitoring real-time data for data convergence. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.04(d).III; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 1 is not integrated into a practical application.
Because claim 1 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. MPEP § 2106.05(d).
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements of a memory and one or more processors, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept. 
Claim 12 recites:
A computer-implemented method . . . comprising:
in a data monitoring system, analyzing the historical data time-series data to train a converging time-series including:
selecting, for a first time stamp, a first set of data points based on timestamps corresponding to the first set of data points and a second set of data points based on timestamps corresponding to the second set of data points, 
determining, for the first timestamp, a first converging time for the first set of data points, . . . , and
determining, for a second timestamp, a second converging time . . . , wherein each of the first and second converging times indicates a predicted amount of time for the first and second sets of data points to converge at the first and second timestamps, respectively;
generating, by a processor, the a converging time-series based on the training by pairing the first and second converging times with first and second timestamps corresponding to the first and second set of data points, respectively;
determining a set of converging times . . . by comparing a set of retrieved timestamps . . . ;
processing the set of retrieved data points by the processor to detect . . . anomalies in the time-series; and
outputting one or more real-time alerts to indicate the detection of the . . . anomalies in the set of retrieved data points.
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of analyzing, selecting, determining, generating, producing, and outputting, from being practically performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. MPEP § 2106.04(d). But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. MPEP § 2106.04(d)(1). Though the claim recites a data monitoring system and a processor, the devices are recited at a high level of generality, i.e., as a generic system and a processor performing generic computer functions of analyzing, selecting, determining, generating, producing, and outputting. These additional elements, considered in the context of claim 12 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (system, processor) to perform generic computer activity, such as monitoring real-time data. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.04(d).III; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 12 is not integrated into a practical application.
Because claim 12 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. MPEP § 2106.05(d).
Under Step 2B, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements of a system and a processor, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
7.	Claims 4-8, 10, and 22 do not include language that would preclude the steps of processing, selecting, determining, generating, and outputting, of claim 1 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 4 recites the “data monitoring system of claim 1, wherein each converging time indicates an amount of time for the respective data point of the time-series to become fully converged.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites the “data monitoring system of claim 1, wherein each converging time indicates an amount of time for the respective data point of the time-series to become converged to a specified convergence percentage.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites the “data monitoring system of claim 5, wherein the specified convergence percentage corresponds to a user-defined percentage.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 7 recites the “data monitoring system of claim 1, wherein the set of retrieved data points are received from a telemetry system configured to monitor multiple client devices or servers.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 8 recites the “data monitoring system of claim 1, wherein the real-time data monitoring system is configured to apply one or more machine learning models to the retrieved data points to detect one or more anomalies.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 10 recites the “data monitoring system of claim 1, wherein the converging time-series is associated with a communication application.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 22 recites the “real-time data monitoring system of claim 10, wherein the converging time-series includes data points corresponding to communication events including at least one of establishing a communication session, communicating text messages, or placing voice calls.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
8.	Claims 15-18, 20, and 21 do not include language that would preclude the steps of analyzing, selecting, determining, generating, producing, and outputting, of claim 12 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 15 recites the “computer-implemented method of claim 12, wherein each converging time indicates an amount of time for the set of respective data points to become fully converged.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 16 recites the “computer-implemented method of claim 12, wherein each converging time indicates an amount of time for the respective data point of the time-series to become converged to a specified convergence percentage.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 17 recites the “computer-implemented method of claim 12, wherein the one or more data sources comprise a telemetry system configured to monitor multiple client devices or servers.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 18 recites the “computer-implemented method of claim 12, wherein the processing wherein the processing of the set of retrieved data points comprises applying, by the processor, one or more machine learning models to the set of retrieved data points to detect the one or more anomalies.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 20 recites the “computer-implemented method of claim 12, wherein the converging time-series is associated with a communication application.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 21 recites the “computer-implemented method of claim 20, wherein the converging time-series includes data points corresponding to communication events including at least one of establishing a communication session, communicating text messages, or placing voice calls.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
12.	Claims 1, 4-7, 10, 12, 15-17, and 20-22 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160359711 to Deen et al. [hereinafter Deen] in view of EP Published Application 2302837 to Gintis et al [hereinafter Gintis], and US Published Application 20180197079 to Dasgupta et al. [hereinafter Dasgupta].
Regarding claim 1, Deen teaches [a] data monitoring system (Deen ¶ 0051 teaches a [s]erver sensor 214 can run as a process, kernel module, or kernel driver on the host operating system or a component of server 106. Server sensor 214 can thus monitor any traffic sent and received by server 106, any processes associated with server 106, etc. (that is, data monitoring system)) comprising:
a memory including program instructions; and one or more processors coupled to the memory and responsive to the program instructions to perform operations (Deen ¶ 0099 teaches a conventional system bus computing system architecture 600 wherein the components of the system are in electrical communication with each other using a bus 605. Exemplary system 600 includes a processing unit (CPU or processor) 610 and a system bus 605 that couples various system components including the system memory 615, such as read only memory (ROM) 670 and random access memory (RAM) 675, to the processor 610 (that is, a memory including program instructions; and one or more processors coupled to the memory and responsive to the program instructions to perform operations) including:
processing historical time-series data including a plurality of data points and a plurality of respective timestamps corresponding to the data points (Deen ¶ 0087 teaches collector 118 can determine the latency (that is, processing a. . . time-series data) based on the average of the between the timestamp indicating when collector 118 sent the request message to sensors 116 on a communication channel, and the timestamp indicating when the collector received the reply message from sensors 116 on the same communication channel; Deen ¶ 0091 teaches collector can store a history of communication latency associated with a communication channel between a collector and a sensor communicating with that collector (herein described as the historical fashion) (that is, processing historical time-series data including a plurality of data points and a plurality of respective timestamps corresponding to the data points; Deen ¶ 0092 teaches collector can determine communication latency in either in a historical fashion or in the other methods described above (that is, time-series data processing is processing historical time-series data)) . . . , including:
analyzing the historical time-series data (Deen ¶ 0028 teaches engines 120 can be configured to receive collected data from collectors 118 and aggregate the data, analyze the data (individually and/or aggregated) (that is analyzing the historical time-series data)) including:
selecting, for a first timestamp, a first set of data points based on timestamps corresponding to the first set of data points and a second set of data points based on timestamps corresponding to the second set of data points (Deen, Abstract, teaches [t]he report can include a network activity of the node captured by the sensor and a first timestamp (that is, selecting, for a first timestamp, a first set of data points based on timestamps corresponding to the first set of data points) relative to the clock of the node. The device can then determine a second timestamp relative to the clock of the collector indicating receipt of the report by the device and from the sensor at the node (that is, a second set of data points based on timestamps corresponding to the second set of data points)),
determining, for the first timestamp, a first converging time for the first set of data points, the first converging time corresponding to an amount of time for the first set of data points to converge (Deen ¶ 0071 teaches the timestamp of the report of sensor 116 residing on host 106 1 is 1 P.M. and the timestamp of the report of sensor 116 residing on host 106 2 is 2 P.M., even though both events reported are the same event and occurred simultaneously on both host 106 1 and host 106 2, at 1:15 P.M. Both timestamps are different even though they are intended to refer to the same event occurring at the same time; Deen ¶ 0074 teaches an example method [that] is disclosed in two parts—the first part pertaining to the determination of delta(Δ) or the difference between the clock of the collector and the clock of the host/node, and the second part pertaining to the determination of a latency associated with a channel between a particular sensor and the collector (that is, determining, for the first timestamp, a first respective converging time for the first set of data points, the first converging time corresponding to an amount of time for the first set of data points to converge); see also Deen ¶ 0015, which teaches the present disclosure also provides a mechanism for calculating and applying a margin of error to the estimated time (that is, the margin of error to the estimated time is a first converging time corresponding to an amount of time) based on the communication latency associated with a respective communication channel between the sensors and the system receiving the data reports; 
[Examiner note: the plain and ordinary meaning of the term “converging times” is delta(Δ) and/or latency determined via data timestamps; though the Specification nor the claims define the term, the plain meaning is not inconsistent with the Specification. (See PGPUB ¶¶ 0011-12); also, Examiner points out that “converge” appears simply as a metric or characteristic of a data series, as it is an “amount of time”]), 
and determining, for a second timestamp, a second converging time for the second set of data points, the first converging time differing from the second converging time (Deen ¶ 0077 teaches Latency can include a round-trip latency, a single hop latency, single leg latency, single path latency, network latency, system latency (e.g. processor or memory latencies), route-specific latency, etc. Determining a latency or latency range or bound associated with a communication channel between a sensor and a collector, determines an error margin of the identified A. At step 310, the collector adjusts Δ based on the determined communication latency (that is, determining, for a second timestamp, a second converging time for the second set of data points, the first converging time differing from the second converging time)), wherein each of the first and second converging time times indicates a predicted amount of time for a respective data point of the time-series the first and second sets of data points to converge at the first and second timestamps, respectively (Deen ¶ 0091 teaches [b]ased on the history of communication latencies associated with a communication channel between each sensor and the collector (that is, wherein each of the first and second converging times indicates a predicted amount of time for a respective data point of the time series), the collector can determine a historical communication latency (that is, converging) to apply to the Δ (that is, Δ indicates a predicted amount of time for a respective data point of the time-series the first and second sets of data points to converge at the first and second timestamps, respectively)); and
generating the converging time-series . . . by pairing the first and second converging times with first and second timestamps corresponding to the first and second set of data points, respectively (Deen ¶ 0090 teaches After the collector receives the reply messages from the sensor, the collector determines or associates another timestamp indicating when the collector received the reply messages from the sensor. The collector can calculate respective latencies (that is, generating a converging time -series) based on the timestamps associated with each request-reply message (that is, by pairing the first and second converging times with first and second timestamps corresponding to the first and second set of data points, respectively));
determining a set of converging times from the converging time-series associated with a set of retrieved data points (Deen ¶ 0074 teaches [t]he collector can synchronize the timestamp of one or more reports from one or more sensors (that is, determining a set of converging times from the converging time series associated with a set of retrieved data points)) by comparing a set of retrieved timestamps corresponding to the set of retrieved data points to timestamps of the converging time-series (Deen ¶ 0091 teaches [b]ased on the history of communication latencies associated with a communication channel between each sensor and the collector, the collector can determine a historical communication latency (that is, the converging time series) to apply to the Δ (that is, by comparing a set of retrieved timestamps corresponding to the set of retrieved data points to timestamps of the converging time-series));
processing the set of retrieved data points to detect one or more anomalies in the set of retrieved data points (Deen ¶ 0091 teaches the collector can determine abnormal historical communication latency (e.g. communication latency that are either unusually large or small compared to the average historical communication latency or the median historical communication latency). The collector can identify the abnormal latency and determine whether to include or exclude any (that is, processing the set of retrieved data points to detect one or more anomalies in the set of retrieved data points); and
* * *
Though Deen teaches determining a delta between first and second timestamps, and a communication latency between a device and a sensor, Deen, however, does not explicitly teach -
* * *
and outputting one or more real-time alerts to indicate the detection of the one or more anomalies in the set of retrieved data points.
But Gintis teaches -
* * *
and outputting one or more real-time alerts to indicate the detection of the one or more anomalies in the set of retrieved data points (Gintis ¶ 0035 teaches [t]he occurrence of the user specified critical event (that is, one or more anomalies) is used to emulate . . . a real-world occurrence . . . .To do this, information about critical events . . . may be stored. A user interface provided by the network testing system displays statistics about packets in real-time, where real-time means immediately or shortly after the receipt or transmission of a packet. Depending on the implementation, real-time display of statistics occurs (that is, outputting one or more real-time alerts to indicate the detection of the one or more anomalies in the time-series)).
Deen and Gintis are from the same or similar field of endeavor. Deen teaches determining communication latency in a historical fashion of communication latencies with a sensor in time-series data. Gintis teaches convergence time calculations based on the timestamps of monitored network traffic. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify latency values calculations and predictions through data timestamps with the output of anomalies through real-time statistics display of Gintis. 
The motivation for doing so is to be able to capture key points of a time-series in time to be readily captured, stored and analyzed to evaluate the functioning of a system around the time of the occurrence of a critical event upon the alert thereto. (Gintis ¶ 0041).
Though Deen and Gintis teach the features of convergence and anomaly alert in view thereof, the combination of Deen and Gintis, however, do not explicitly teach “to train a converging time-series,” or “generating the converging time-series based on the training . . . .” 
But Dasgupta teaches “training a converging time-series”, in which a generative model of multidimensional time-series, a Dynamic Boltzman Machine, may be trained in such a way that the likelihood of a given time-series is maximized with respect to the conditional distribution of the next values given the historical values (Dasgupta ¶ 0033). Temporal-Difference learning may converge to near-optimal solutions. (Dasgupta ¶ 0018). 
The combination of Deen, Gintis, and Dasgupta are from the same or similar field of endeavor. Deen teaches determining communication latency in a historical fashion of communication latencies with a sensor in time-series data. Gintis teaches convergence time calculations based on the timestamps of monitored network traffic. Dasgupta teaches a dynamic Boltzman machine may be trained such that a given time-series is maximized with respect to the conditional distribution of the next values given the historical values. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Deen and Gintis pertaining to latency values calculations and predictions through data timestamps having anomalies outputs through real-time statistics display with the time-series training of Dasgupta,
The motivation for doing so is to improve the accuracy of the probability function as relating to the parameters of a neural network, and thereby result in the selection of actions that more efficiently achieve goals. (Dasgupta ¶ 0059).Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 4, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 1, as described above.
Deen teaches wherein each converging time indicates an amount of time for the respective data point of the time-series to become fully converged (Deen ¶ 0083 teaches can use a previously-calculated latency or error margin to synchronize the timestamps of the sensor reports until a predetermined threshold (e.g. time or detecting of abnormally large or small communication latency). That is, where the threshold is the actual representation in which to become fully converged; Examiner points out that this translates to each converging time indicates an amount of time for the respective data point of the time-series to become fully converged)).
Regarding claim 5, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 1, as described above.
Gintis teaches wherein each converging time indicates an amount of time for the respective data point of the time-series to become converged to a specified convergence percentage (Gintis ¶ 0038 teaches [t]he threshold 308 may default, for example, to 80% of maximum throughput (that is, the threshold translates to a specified convergence percentage; Examiner points out that this translates to each converging time indicates an amount of time for the respective data point of the time series to become converged)).
The combination of Deen, Gintis, and Dasgupta are from the same or similar field of endeavor. Deen teaches determining communication latency in a historical fashion of communication latencies with a sensor in time-series data. Gintis teaches convergence time calculations based on the timestamps of monitored network traffic. Dasgupta teaches a dynamic Boltzman machine may be trained such that a given time-series is maximized with respect to the conditional distribution of the next values given the historical values. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Deen pertaining to latency values calculations and predictions through data timestamps and time-series training of Dasgupta with the anomalies outputs through real-time statistics display of Gintis.
The motivation for doing so is to be able to capture key points of a time-series in time to be readily captured, stored and analyzed to evaluate the functioning of a system around the time of the occurrence of a critical event upon the alert thereto. (Gintis ¶ 0041).
Regarding claim 6, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 5, as described above. 
Gintis teaches wherein the specified convergence percentage corresponds to a user-defined percentage (Gintis ¶ 0038 teaches the threshold may be user selectable from network testing system provided percentages of a maximum rate or throughput, such as, for example, 60%, 72% and others (that is, the threshold that translates to the specified convergence percentage corresponds to a user-defined percentage)).
Regarding claim 7, the combination of Deen, Gintis, and Gupta teaches all of the limitations of claim 1, as described above. 
Deen teaches wherein the set of retrieved data points are received from a telemetry system configured to monitor multiple client devices or servers (Deen ¶ 0020 teaches [l]eaf routers 104 can provide servers 1-5 (106) (collectively “106), hypervisors 1-4 (108-108,) (collectively “108), and virtual machines (VMs) 1-5 (110-110) (collectively “110) access to fabric 112; Deen ¶ 0040 teaches Hypervisor sensor 210 can communicate or report Such data using a network address (that is, a telemetry system) of hypervisor 208, such as an IP address of hypervisor 208 (that is, the set of retrieved data points are received from a telemetry system configured to monitor multiple client devices or servers).
Regarding claim 10, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 1, as described above. 
Deen teaches wherein the converging time-series is associated with a communication application (Deen ¶ 0047 teaches sensor 216 can report every packet or flow of communication sent or received by one or more communication interfaces of server 106 (that is, associated with a communication application). Moreover, any communication sent or received by server 106, including data reported from sensors 204 and 210 (that is, the converging time series), can create a network flow).
Regarding claim 12, Gintis teaches [a] computer-implemented method (Deen ¶ 0051 teaches a [s]erver sensor 214 can run as a process, kernel module, or kernel driver on the host operating system or a component of server 106. Server sensor 214 can thus monitor any traffic sent and received by server 106, any processes associated with server 106, etc. (that is, computer-implemented method)) for processing historical time-series data including a plurality of data points and a respective plurality of timestamps, the computer-implemented method comprising:
in a data monitoring system (Deen ¶ 0003 teaches monitoring the network of servers of the data center (that is, data monitoring system)), analyzing the historical time-series data (Deen ¶ 0028 teaches engines 120 can be configured to receive collected data from collectors 118 and aggregate the data, analyze the data (individually and/or aggregated) (that is analyzing the historical time-series data)) . . . including:
selecting, for a first timestamp, a first set of data points based on timestamps corresponding to the first set of data points and a second set of data points based on timestamps corresponding to the second set of data points (Deen, Abstract, teaches [t]he report can include a network activity of the node captured by the sensor and a first timestamp (that is, selecting, for a first timestamp, a first set of data points based on timestamps corresponding to the first set of data points) relative to the clock of the node. The device can then determine a second timestamp relative to the clock of the collector indicating receipt of the report by the device and from the sensor at the node (that is, a second set of data points based on timestamps corresponding to the second set of data points)),
determining, for the first time stamp, a first converging time for the first set of data points, the first converging time corresponding to an amount of time for the first set of data points to converge (Deen ¶ 0071 teaches the timestamp of the report of sensor 116 residing on host 106 1 is 1 P.M. and the timestamp of the report of sensor 116 residing on host 106 2 is 2 P.M., even though both events reported are the same event and occurred simultaneously on both host 106 1 and host 106 2, at 1:15 P.M. Both timestamps are different even though they are intended to refer to the same event occurring at the same time; Deen ¶ 0074 teaches an example method [that] is disclosed in two parts—the first part pertaining to the determination of delta(Δ) or the difference between the clock of the collector and the clock of the host/node, and the second part pertaining to the determination of a latency associated with a channel between a particular sensor and the collector (that is, determining, for the first timestamp, a first respective converging time for the first set of data points, the first converging time corresponding to an amount of time for the first set of data points to converge); 
[Examiner note: the plain and ordinary meaning of the term “converging times” is delta(Δ) and/or latency determined via data timestamps; though the Specification nor the claims define the term; however, the plain meaning is not inconsistent with the Specification. (See PGPUB ¶¶ 0011-12); also, Examiner points out that “converge” appears simply as a metric or characteristic of a data series, as it is an “amount of time”]), 
and determining, for a second time stamp, a second converging time for the second set of data points, the first converging time differing from the second converging time (Deen ¶ 0077 teaches Latency can include a round-trip latency, a single hop latency, single leg latency, single path latency, network latency, system latency (e.g. processor or memory latencies), route-specific latency, etc. Determining a latency or latency range or bound associated with a communication channel between a sensor and a collector, determines an error margin of the identified A. At step 310, the collector adjusts Δ based on the determined communication latency (that is, determining, for a second timestamp, a second converging time for the second set of data points, the first converging time differing from the second converging time)), wherein each of the first and second converging times indicates a predicted amount of time for the first and second sets of data points to converge at the first and second timestamps, respectively (Deen ¶ 0091 teaches [b]ased on the history of communication latencies associated with a communication channel between each sensor and the collector (that is, wherein each of the first and second converging times indicates a predicted amount of time for a respective data point of the time series), the collector can determine a historical communication latency (that is, converging) to apply to the Δ (that is, Δ indicates a predicted amount of time for a respective data point of the time-series the first and second sets of data points to converge at the first and second timestamps, respectively));
generating, by a processor, the converging time-series . . . by pairing the first and second converging times with first and second timestamps corresponding to the first and second set of data points, respectively (Deen ¶ 0090 teaches After the collector receives the reply messages from the sensor, the collector determines or associates another timestamp indicating when the collector received the reply messages from the sensor. The collector can calculate respective latencies (that is, generating a converging time -series) based on the timestamps associated with each request-reply message (that is, by pairing the first and second converging times with first and second timestamps corresponding to the first and second set of data points, respectively));
determining a set of converging times from the converging time-series associated with a set of retrieved data points (Deen ¶ 0074 teaches [t]he collector can synchronize the timestamp of one or more reports from one or more sensors (that is, determining a set of converging times from the converging time series associated with a set of retrieved data points)) by comparing a set of retrieved timestamps corresponding to the set of retrieved data points to timestamps of the converging time-series (Deen ¶ 0091 teaches [b]ased on the history of communication latencies associated with a communication channel between each sensor and the collector, the collector can determine a historical communication latency (that is, the converging time series) to apply to the Δ (that is, by comparing a set of retrieved timestamps corresponding to the set of retrieved data points to timestamps of the converging time-series));
processing the set of retrieved data points by the processor to detect one or more anomalies in the set of retrieved data points (Deen ¶ 0091 teaches the collector can determine abnormal historical communication latency (e.g. communication latency that are either unusually large or small compared to the average historical communication latency or the median historical communication latency). The collector can identify the abnormal latency and determine whether to include or exclude any (that is, processing the set of retrieved data points by the processor to detect one or more anomalies in the set of retrieved data points); and
* * *
Though Deen teaches determining a delta between first and second timestamps, and a communication latency between a device and a sensor, Deen, however, does not explicitly teach -
* * *
and outputting one or more real-time alerts to indicate the detection of the one or more anomalies in the set of retrieved data points (Gintis ¶ 0035 teaches [t]he occurrence of the user specified critical event is used to emulate . . . a real-world occurrence . . . .To do this, information about critical events . . . may be stored. A user interface provided by the network testing system displays statistics about packets in real-time, where real-time means immediately or shortly after the receipt or transmission of a packet. Depending on the implementation, real-time display of statistics occurs (that is, outputting one or more real-time alerts to indicate the detection of the one or more anomalies in the time-series)).
But Gintis teaches -
* * *
and outputting one or more real-time alerts to indicate the detection of the one or more anomalies in the set of retrieved data points (Gintis ¶ 0035 teaches [t]he occurrence of the user specified critical event (that is, one or more anomalies) is used to emulate . . . a real-world occurrence . . . .To do this, information about critical events . . . may be stored. A user interface provided by the network testing system displays statistics about packets in real-time, where real-time means immediately or shortly after the receipt or transmission of a packet. Depending on the implementation, real-time display of statistics occurs (that is, outputting one or more real-time alerts to indicate the detection of the one or more anomalies in the time-series)).
Deen and Gintis are from the same or similar field of endeavor. Deen teaches determining communication latency in a historical fashion of communication latencies with a sensor in time-series data. Gintis teaches convergence time calculations based on the timestamps of monitored network traffic. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify latency values calculations and predictions through data timestamps with the output of anomalies through real-time statistics display of Gintis, 
The motivation for doing so is to be able to capture key points of a time-series in time to be readily captured, stored and analyzed to evaluate the functioning of a system around the time of the occurrence of a critical event upon the alert thereto. (Gintis ¶ 0041).
Though Deen and Gintis teach the features of convergence and anomaly alert in view thereof, the combination of Deen and Gintis, however, do not explicitly teach “to train a converging time-series,” or “generating the converging time-series based on the training . . . .” 
But Dasgupta teaches “training a converging time-series”, in which a generative model of multidimensional time-series, a Dynamic Boltzman Machine, may be trained in such a way that the likelihood of a given time-series is maximized with respect to the conditional distribution of the next values given the historical values (Dasgupta ¶ 0033). Temporal-Difference learning may converge to near-optimal solutions. (Dasgupta ¶ 0018). 
The combination of Deen, Gintis, and Dasgupta are from the same or similar field of endeavor. Deen teaches determining communication latency in a historical fashion of communication latencies with a sensor in time-series data. Gintis teaches convergence time calculations based on the timestamps of monitored network traffic. Dasgupta teaches a dynamic Boltzman machine may be trained such that a given time-series is maximized with respect to the conditional distribution of the next values given the historical values. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Deen and Gintis pertaining to latency values calculations and predictions through data timestamps having anomalies outputs through real-time statistics display with the time-series training of Dasgupta,
The motivation for doing so is to improve the accuracy of the probability function as relating to the via the parameters of a neural network, and thereby result in the selection of actions that more efficiently achieve goals. (Dasgupta ¶ 0059).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 15, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 12, as described above.
Deen teaches wherein each converging time indicates an amount of time for the set of retrieved data points to become fully converged (Deen ¶ 0083 teaches can use a previously-calculated latency or error margin to synchronize the timestamps of the sensor reports until a predetermined threshold (e.g. time or detecting of abnormally large or small communication latency). (that is, where the threshold is the actual representation in which to become fully converged; Examiner points out that this translates to each converging time indicates an amount of time for the set of retrieved data points to become fully converged)).
Regarding claim 16, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 12, as described above.
Gintis teaches wherein each converging time indicates an amount of time for the respective data point of the time-series to become converged to a specified convergence percentage (Gintis ¶ 0038 teaches [t]he threshold 308 may default, for example, to 80% of maximum throughput (that is, the threshold translates to a specified convergence percentage; Examiner points out that this translates to each converging time indicates an amount of time for the respective data point of the time series to become converged)).
The combination of Deen, Gintis, and Dasgupta are from the same or similar field of endeavor. Deen teaches determining communication latency in a historical fashion of communication latencies with a sensor in time-series data. Gintis teaches convergence time calculations based on the timestamps of monitored network traffic. Dasgupta teaches a dynamic Boltzman machine may be trained such that a given time-series is maximized with respect to the conditional distribution of the next values given the historical values. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Deen pertaining to latency values calculations and predictions through data timestamps and time-series training of Dasgupta with the anomalies outputs through real-time statistics display of Gintis.
The motivation for doing so is to be able to capture key points of a time-series in time to be readily captured, stored and analyzed to evaluate the functioning of a system around the time of the occurrence of a critical event upon the alert thereto. (Gintis ¶ 0041).
Regarding claim 17, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 12, as described above.
Deen teaches wherein the set of retrieved data points are received from a telemetry system configured to monitor multiple client devices or servers (Deen ¶ 0020 teaches [l]eaf routers 104 can provide servers 1-5 (106) (collectively “106), hypervisors 1-4 (108-108,) (collectively “108), and virtual machines (VMs) 1-5 (110-110) (collectively “110) access to fabric 112; Deen ¶ 0040 teaches Hypervisor sensor 210 can communicate or report Such data using a network address (that is, a telemetry system) of hypervisor 208, such as an IP address of hypervisor 208 (that is, the set of retrieved data points are received from a telemetry system configured to monitor multiple client devices or servers).
Regarding claim 20, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 12, as described above. 
Deen teaches wherein the time-series is associated with a communication application (Deen ¶ 0047 teaches sensor 216 can report every packet or flow of communication sent or received by one or more communication interfaces of server 106 (that is, associated with a communication application). Moreover, any communication sent or received by server 106, including data reported from sensors 204 and 210 (that is, the converging time series), can create a network flow).
Regarding claim 21, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 20, as described above.
Though Deen teaches the feature of communication channel latency, Deen, however, does not explicitly disclose -
wherein the converging time-series includes data points corresponding to communication events including at least one of establishing a communication session, communicating text messages, or placing voice calls.
But Gintis teaches wherein the converging time-series includes data points corresponding to communication events including at least one of establishing a communication session, communicating text messages, or placing voice calls (Gintis ¶ 0015 teaches network testing system 110 and the network cards 120 may support one or more well known higher level (OSI Layers 3-7) communications standards or protocols such as, for example, one or more versions of the . . . Session Initiation Protocol (SIP) (that is, the time-series includes data points corresponding to communication events including at least one of . . . . placing voice calls)).
Regarding claim 22, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claim 10, as described above.
Though Deen teaches the feature of communication channel latency, Deen, however, does not explicitly disclose -
wherein the converging time-series includes data points corresponding to communication events including at least one of establishing a communication session, communicating text messages, or placing voice calls.
But Gintis teaches wherein the converging time-series includes data points corresponding to communication events including at least one of establishing a communication session, communicating text messages, or placing voice calls (Gintis ¶ 0015 teaches network testing system 110 and the network cards 120 may support one or more well known higher level (OSI Layers 3-7) communications standards or protocols such as, for example, one or more versions of the . . . Session Initiation Protocol (SIP) (that is, the time-series includes data points corresponding to communication events including at least one of . . . . placing voice calls)).
13.	Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160359711 to Deen et al. [hereinafter Deen] in view of EP Published Application 2302837 to Gintis et al [hereinafter Gintis], US Published Application 20180197079 to Dasgupta et al. [hereinafter Dasgupta], and US Published Application 20170063887 to Muddu et al. [hereinafter Muddu].
Regarding claims 8 and 18, the combination of Deen, Gintis, and Dasgupta teaches all of the limitations of claims 1 and 12, respectively, as described in detail above.
Though Deen, Gintis, and Dasgupta teach the feature of a data monitoring system relating to the analysis and application of historical time-series data to latency determinations, the combination of Deen, Gintis, and Dasgupta, however, does not explicitly teach -
wherein the operation of processing the retrieved data points of the time-series includes applying one or more machine learning models to the retrieved data points of the time-series in order to detect the one or more anomalies.
But Muddu teaches -
wherein the operation of processing the retrieved data points of the time-series includes applying one or more machine learning models to the retrieved data points of the time-series in order to detect the one or more anomalies (Muddu ¶ 0137 teaches a data processing and analytics system (and, as a particular example, a security platform) that employs a variety of techniques and mechanisms for anomalous activity detection (in order to detect one or more anomalies) in a networked environment in ways that are more insightful and scalable than the conventional techniques. . . . [T]he security platform is "big data" driven (the retrieved data points of the time-series) and employs a number of machine learning mechanisms (includes applying one or more machine learning models) to perform security analytics).
Deen, Gintis, Dasgupta, and Muddu are from the same or similar field of endeavor. Deen teaches determining communication latency in a historical fashion of communication latencies with a sensor in time-series data. Gintis teaches convergence time calculations based on the timestamps of monitored network traffic. Dasgupta teaches a dynamic Boltzman machine may be trained such that a given time-series is maximized with respect to the conditional distribution of the next values given the historical values. Muddu teaches anomalous activity detection in a networked environment. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Deen, Gintis, and Dasgupta pertaining to convergence time in view of events in a network environment with the anomaly detection in a network environment having time-series training via the machine learning models anomaly prediction of Muddu.
The motivation for doing so is to for detect security related anomalies and threats in a computer network environment, and to enable administrators to respond and take action promptly. (Muddu, Abstract).
Response to Arguments
14.	Applicant’s arguments have been fully considered. Examiner responds below, accordingly.
15.	With regard to the Rejection under Section 101, Applicant argues that “These elements (and the claim as a whole) cannot be done in the human mind. The invention described by the claims is inherently technological because real-time convergence of a time-series is not possible to determine in a human mind, with or without pen and paper. The present claims are similar to "Example 39" of the "Subject Matter Eligibility Examples" issued in January 2019. Example 39 relates to training a system for facial detection, specifically "using a combination of features to more robustly detect human faces.’” (Response at p. 17).
	Examiner respectfully disagrees. The rejection under Section 101 and the reasoning in support is set out in the rejection above.
	With regard to mental processes, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. MPEP § 2106.04(a)(2).III. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. Id.; see also Non-Final Office Action mailed 18 May 2021, at pp. 36-37.
The rejection under Section 101 may be overcome by “the recited judicial exception is integrated into a practical application of that exception.” If not, then the claim may be considered under the well-understood, routine, and conventional consideration in view of Berkheimer.
With respect to the Applicant’s reference to “Example 39” of the Office’s “Subject Matter Eligibility: Abstract Ideas,” the example positively recites training a neural network with a “created” training set:
* * *
applying one or more transformations . . . to create a modified set of facial images;
creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images;
training the neural network in a first stage using the first training set;
creating a second training set . . . ; and
training the neural network in a second stage using the second training set.
Now referring to claim 1 as an exemplar claim, Applicant amended the claims to now read:
* * *
processing historical time-series data including a plurality of data points and a plurality of timestamps corresponding to the data points to train a converging time-series including:
* * *
(Claim 1, ll. 5-6 (emphasis added); see also claim 12, ll. 4-5). Examiner notes that the phrase “to train a converging time-series . . . ,” which appears to be directed to an intended use that is not positively recited within the claim. Accordingly, the phrase is not afforded patentable weight. The subsequent language of “generating the converging time-series based on the training” is also not positively recited, but an aspect that is simply in passing to the “training.”
To be afforded patentable weight, Examiner suggests the phrase be positively recited. Nonetheless, if amended to positively recite the limitation, it is not clear as to “what” is being trained. 
The “what” appears to be the Applicant’s “converging time-series component 112,” which “in a training mode, converging time-series generation component 112 generates a converging time-series 202 based on historical data 204 of the time-series 106.” (PGPUB ¶ 0028).
The consideration under Alice is whether “the recited judicial exception is integrated into a practical application of that exception.” MPEP § 2106.04.II.A.2. The “converging-time-series generation component 112 can recognize patterns in the time-series data in order to generate the converging times 206 which predict the amount of time for the data to converge at different times of day.” (PGPUB ¶ 0028). The “training” is based on “historical data 204 of the time-series 106.”  As further recited, the specification recites the “converging time-series generation component 112 analyzes historical data 204 of time-series 106 to determine converging times 206 for data points of the time-series 106 at various times of day. Each converging time indicates a predicted amount of time for the respective data point of the time-series to converge.” (PGPUB ¶ 0044). The claim could overcome the rejection should the claim be clarified to support the “integration” consideration of the Alice analysis. 
Another consideration is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. MPEP § 2106.05(d); see Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). This eligibility step has been described as being “like a lifeline: it can rescue and save a claim that has been deemed . . . directed to non-statutory subject matter.” In re Board of Trustees, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021) (precedential).
In the instant application, Figure 2 recites (Examiner annotations in dashed-blocks);

    PNG
    media_image2.png
    795
    559
    media_image2.png
    Greyscale

As recited by the specification, “converging time-series generation component 112 provides the converging time-series 202 to the data retrieval component 114 of real-time data monitoring system 104 to enable the data retrieval component 114 to dynamically adjust the retrieval time for each data point of the time-series 106 in a real-time data retrieval mode. Doing so ensures that the data points of time-series 106 is retrieved at a convergence percentage that is sufficient for data processing, while also being as close to real-time as possible.” (PGPUB ¶ 0032 (emphasis added). Under the Alice analysis, the consideration is whether the “data points of time-series 106 is retrieved at a convergence percentage that is sufficient data processing” by the “real-time data monitoring system 104” is “significantly more,” or well-understood, routine and conventional.
In contrast, the instant claims merely recite “determining a set of converging times . . . “ followed by “processing the set of retrieved data points.” (Claim 1, ll. 22-26). The claims do not include the “retrieval time adjusting” language above. Claims 5 and 6 do recite “a specified convergence percentage”; however, such language does not appear to pertain to “retrieval time adjusting,” and moreover, simple refer to “indicating” as opposed to datum that is positively acted upon. It would seem that clarifying the claim language would require consideration by the Examiner in light of the Berkheimer considerations.
Accordingly, the instant claims merely recite computer functions, or the manipulation of data, and are therefore directed to an abstract idea, as set out in detail above.
16.	With respect to the rejections under Section 103, Applicant argues “the plain meaning of "converging" precludes [Examiner’s] interpretation. For example, Merriam-Webster dictionary defines "converge" as "to tend or move toward one point or one another : come together." The differences in timestamp times in Deen is not related to tending or moving toward one point or another.  Deen further discusses determining a latency based on timestamp times. However, this latency is not related to converging, and thus Deen fails to teach or disclose "determining . . . a first converging time." (Response at p. 8).
Examiner respectfully disagrees. The claims merely recite “convergence” as a latency metric. Examiner has noted the plain and ordinary meaning of the term “converging times” is a delta(Δ) and/or latency determined via data timestamps as set out by the teachings of Deen, as described in detail hereinabove. 
Though the inventors are their own lexicographers, in which they can define in the claims what the inventor or a joint inventor regards as the invention essentially in whatever terms they choose so long as “any They can define in the claims what the inventor or a joint inventor regards as the invention essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification.” MPEP § 2173.01. The Specification nor the claims, however, define the term “convergence.” 
The plain and ordinary meaning as set out by the Examiner is not inconsistent with the Specification because the Specification recites “convergence” as time variations of time-series data throughout the day, which feature is taught by Deen with respect to latency:
Different data points of a time-series may have different converging times which vary over the course of a day. As described herein, the “converging time” corresponds to an amount of time for a data point to converge. In a real-time data monitoring system, “un-converged” data may not be qualified for monitoring. For example, some machine learning models such as holt-winter [(such as for the real-time data monitoring system 103] require data points of time-series to be close to fully converged when retrieved for processing.
Thus, in a real-time data monitoring system, there is always a trade-off between accuracy and monitoring data in real-time. Some conventional data monitoring systems simply tolerate a fixed converging time that is long enough to ensure all data points will be fully converged when retrieved and processed. For example, a long converging time of 35 minutes can be chosen to ensure that all data points are fully converged. In this case, a data point with a timestamp of 13:05 will be retrieved and processed at a time of 13:40. Notably, using a long converging time virtually guarantees that the data point will be fully converged when it is retrieved and processed thereby increasing the accuracy of the data monitoring system. The drawback of using a long converging time, however, is that the system is not truly “real-time” because in some cases the data may be retrieved and processed long after the data is generated.
(PGPUB ¶¶ 0011-12; see also PGPUB ¶ 0001 (“[c]onventional real-time data monitoring systems are configured to process time-series data with a long latency and varied converging times. . . . Unfortunately, most data points have a latency which affects when the data point is fully converged and ready for monitoring.”)).  That is, the “data point with a timestamp” is simply a channel latency metric to elapse for data retrieval. 
The instant claims merely recite “determining a set of converging times . . . by comparing a set of retrieved timestamps corresponding to the set of retrieved data points to timestamps . . . ; processing the set of retrieved data points . . . to detect one or more anomalies . . . .”  (Claim 1, ll. 22-26; see claim 12, ll. 20-24). 
Examiner notes the specification recites “dynamically adjusting retrieval times” based on latency, or “convergence percentage”:
converging time-series generation component 112 provides the converging time-series 202 to the data retrieval component 114 of real-time data monitoring system 104 to enable the data retrieval component 114 to dynamically adjust the retrieval time for each data point of the time-series 106 in a real-time data retrieval mode. Doing so ensures that the data points of time-series 106 is retrieved at a convergence percentage that is sufficient for data processing, while also being as close to real-time as possible.
(PGPUB ¶ 0032 (emphasis added)). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
17.	Applicant argues that “Because Deen discusses determining a "delta" between two clocks and from that identifies a latency, it does not disclose an amount of time for data points to converge. As stated above, there is no convergence in Deen, and the latency of Deen is merely an amount of time for some signal to move from a sensor to a collector. There is simply no disclosure of convergence in Deen.” (Response at p. 8).
Examiner respectfully disagrees in view of the plain and ordinary meaning of the term “converge” set out above, and which is not inconsistent with the Applicant’s specification. Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
19.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122